Señalando los demandados y apelantes como único error el cometido a su juicio por la corte al imponerle el pago de las costas; apare-ciendo que tal error no existe, ya que la sentencia sostiene la demanda al declarar como declaró que la finca del demandante estaba libre de servidumbre de vistas y al ordenar como or-denó a los demandados demoler la balaustrada en forma de balcón que habían construido hacia la colindancia de la casa del demandante y levantar un muro hasta una altura que cu-bra totalmente el espacio exterior de la azotea y que haga fí-sicamente imposible las vistas rectas sobre la finca del deman-*948dante, resultando de ello la temeridad de los demandados al oponerse, temeridad qne lleva consigo la imposición de cos-tas; se confirma la sentencia.